DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with IRINA BRITVA on January 21, 2022.
The application has been amended as follows: 
In claim 1, the following 
“
    PNG
    media_image1.png
    217
    652
    media_image1.png
    Greyscale
” has been removed from page 4. 
In claim 3, the following 

    PNG
    media_image2.png
    147
    611
    media_image2.png
    Greyscale
” has been removed from page 7.
 In claim 4, the following 
“
    PNG
    media_image3.png
    121
    507
    media_image3.png
    Greyscale
” has been removed from page 9.
In claim 5, the following 
“
    PNG
    media_image4.png
    84
    628
    media_image4.png
    Greyscale
” has been removed from page 11.
In claim 6, the following 
“
    PNG
    media_image5.png
    45
    375
    media_image5.png
    Greyscale
” has been removed from page 12.

Claims 7, 9, 31 and 32 have been canceled. 
In claim 33, the following species have been removed,

    PNG
    media_image6.png
    138
    622
    media_image6.png
    Greyscale
see page 16, the first row in claim 33.
In claim 33, the following species has been removed,
“
    PNG
    media_image7.png
    87
    218
    media_image7.png
    Greyscale
” see page 16, the 4th species down on the left side.
In claim 33, the following species has been removed,
“
    PNG
    media_image8.png
    89
    221
    media_image8.png
    Greyscale
” see page 17, the 2nd species down on the left side.
In claim 34, the following species has been removed,
“
    PNG
    media_image9.png
    126
    216
    media_image9.png
    Greyscale
” see page 18, the 3rd row down, the 2nd species over, in the middle. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 3-6, 14-16, 20, 21, 24, 27-29, 33-37 and 44 are allowed. The compounds of formula (I) are novel because an STN chemical structure and classification search of the prior art did not reveal any applicable references.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046. The examiner can normally be reached Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SUSANNA MOORE/Primary Examiner, Art Unit 1624